Citation Nr: 0604199	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the termination of the veteran's special 
monthly pension benefits, awarded on housebound criteria. 


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to April 1953, from February 1954 to February 
1956, and from October 1956 to October 1957.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
determined that entitlement to special monthly pension based 
on housebound criteria was no longer shown, and discontinued 
such benefits, effective April 30, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A claimant may qualify for special monthly pension benefits 
by reason of being housebound or at the housebound rate.  In 
such a case, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. 
§ 4.17), the appellant must demonstrate (1) that he has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) that he is permanently housebound by reason of disability 
or disabilities.  This second requirement is met when the 
appellant is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502(c) and 1521(e);  38 C.F.R. 
§ 3.351(d). 

In an April 1993 decision, the RO determined that the veteran 
was permanently and totally disabled for nonservice connected 
disability pension and that he was entitled to special 
monthly pension under 38 C.F.R. § 3.351(d)(1) at the 
housebound rate on account of organic brain syndrome, status 
post cerebrovascular accident (CVA), rated 100 percent, and 
additional disabilities of hypertension/cardiovascular 
disease with pacemaker implant, weakness of the right upper 
extremity, dysarthria, emphysema, and neurogenic bladder, 
independently ratable at 60 percent or more.  The veteran 
received these benefits for more than 10 years.


Based on findings reported on a December 2003 VA mental 
disorders examination and December 2003 general medical 
examination, the RO, in January 2004, proposed to discontinue 
entitlement to special monthly pension previously assigned 
based on being housebound.  The RO indicated that the 
examinations showed that the veteran's mental disorder 
(organic brain syndrome, status post CVA), was no longer 
totally disabling.  The RO evaluated the organic brain 
syndrome as only 30 percent disabling and explained that with 
this reduced evaluation (from 100 to 30 percent), the veteran 
no longer met the requirements for special monthly pension. 

The veteran was sent a January 2004 letter in which he was 
notified that VA proposed to discontinue his entitlement to 
special monthly pension based on being housebound.  The 
January 2004 notification letter did little more than inform 
the veteran that he had 60 days to submit medical or other 
evidence to show that VA should not make the change in his 
benefits.  The veteran did not reply, and his special monthly 
pension benefits were discontinued by way of the April 2004 
RO determination on appeal.  In his June 2004 notice of 
disagreement, the veteran asserted that he did not understand 
the prior letters he received, that he does require 
assistance in his daily living, and that he would like to be 
scheduled for another examination.

Initially, the Board notes that the December 2003 VA mental 
disorders examination relied on by the RO to reduce the 
veteran's disability rating for organic brain syndrome from 
100 percent to 30 percent was performed without benefit of 
review of the claims folder or any other records of medical 
treatment.  In the examination report, the examiner 
specifically stated the following:  "There is no C file that 
accompanies [the veteran], and thus, nothing for me to 
review."  The December 2003 VA general medical examination 
report, likewise, did not indicate that the examiner had the 
opportunity to review any records of the veteran's medical 
history in conjunction with this examination.  The veteran 
should be afforded new examinations that properly consider 
his medical history.  


The Board points out that the veteran has had a long history 
of serious medical problems, including three strokes, 
hypertension with pacemaker implant, organic brain syndrome, 
glaucoma, peripheral vascular disease, emphysema, and a 
neurogenic bladder.  Despite such problems, the claims file 
contains only scant medical records for the period since 
1993.  It is likely that extensive medical records exist that 
have not been associated with the claims file and were never 
reviewed prior to the 2003 examinations.  Pertinent 
outstanding records should be obtained prior to any 
examination.  

Additionally, the Board points out that the veteran's 
diagnosed medical conditions now include glaucoma and 
peripheral vascular disease.  The VA examinations conducted 
in December 2003 did not really address these conditions, and 
there is  insufficient information to properly rate these 
disabilities.  No eye examination  appears to have been done, 
or, if one was, it is not reported.  One of the appellant's 
nonservice-connected disorders is hypertension with a 
pacemaker implant, evaluated as 30 percent disabling.  The 
record does not contain any recent medical evidence of a 
cardiovascular examination, and there is insufficient 
evidence of record to determine the current severity of this 
disorder.  For these reasons, it is necessary that the 
veteran be provided with the proper examinations in order to 
determine the nature and severity of all his disabilities.

Moreover, as noted above, the January 2004 notification 
letter did little more than inform the veteran that he had 60 
days to submit medical or other evidence to show that VA 
should not make the change in his benefits.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance when the 
RO at no time sent a VCAA letter to the veteran notifying him 
of what was needed to substantiate the claim for continued 
payment of special monthly pension.  

Accordingly, while the Board regrets the delay, this claim is  
REMANDED for the following:

1.  Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). Ask the veteran to 
identify the names and complete addresses of 
any medical providers who have treated him for 
any disability since 1993.  The notice should 
also inform the veteran that he should provide 
VA with copies of any evidence relevant to the 
claim that he has in his possession.  Any 
notice given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  After securing any necessary release(s), 
request records of any identified treatment, 
and associate all records received with the 
claims file.  If private treatment is reported 
and those records are not obtained, tell the  
appellant, and provide him an opportunity to 
obtain the  records and submit them in keeping 
with his responsibility to submit evidence in 
support of his claim.  38 C.F.R.  § 3.159(c).

3.  After receiving as many of the veteran's 
treatment records as possible or providing him 
an appropriate opportunity to  submit the 
records, schedule him for complete and 
thorough VA housebound examination, to include 
such special examinations as may be deemed 
necessary by the examiner to obtain sufficient 
information to apply the appropriate rating 
criteria to all of the veteran's disabling 
conditions.  Such additional examinations 
should include, as needed, mental disorders 
examination to determine the severity of the 
veteran's organic brain syndrome, status post 
CVA; an examination of the lungs for his 
emphysema; a vision examination to identify 
the impairment attributable to glaucoma; a 
cardiovascular examination to address 
hypertension with pacemaker implant and 
peripheral vascular disease; a neurological 
examination to evaluate all disability 
(including right-side deficits) residual to 
the veteran's CVAs; and a urinary examination 
to address problems with the bladder.  If  any 
additional examinations are needed to properly 
assess the veteran's disabling conditions, 
they should be accomplished.  The claims 
folder and a copy of this remand must be made 
available to and thoroughly reviewed by the 
examiners prior to the examinations.  The 
examiners should conduct all necessary tests 
in order to determine the severity of  the 
appellant's medical conditions.

The mental disorders examiner should 
carefully review the veteran's history of 
residuals following his three strokes, as 
well as records of recent treatment, 
before examining the veteran and 
assessing the severity of the 
occupational and social impairment caused 
by these residuals.  

The cardiac examiner should discuss the 
symptomatology attributable to the 
appellant's cardiac condition(s), as well 
as the limitation on activities resulting 
from his disorder(s).  If the veteran has 
hypertension, whether medication is 
required and whether it is under control 
should be indicated.  Any coronary artery 
disease or hypertensive heart disease 
should be evaluated in such a way that 
enables application of the rating 
criteria for those conditions, with 
discussion of workload in terms of METs 
and resulting symptomatology, such as 
angina, dyspnea, fatigue, dizziness, 
syncope, left ventricular dysfunction, 
congestive heart failure.  Whether 
medication is required should be 
indicated.

The complete rationale should be given 
for  all opinions and conclusions 
expressed.  

4.  Thereafter, the RO evaluate all of the 
veteran's disabilities under applicable rating 
criteria and should readjudicate the veteran's 
claim regarding entitlement to special monthly 
pension by reason of being housebound.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative (should he 
obtain one) should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


